           Case 1-16-44215-nhl         Doc 109      Filed 08/25/21       Entered 08/25/21 08:57:53




                                                                                      1775 Wehrle Drive, Suite 100
                                                                                      Williamsville, New York 14221
                                                                                      Phone (716) 204-1700
                                                                                      Fax (716) 204-1702
                                                                                      http://www.GrossPolowy.com/




                                                 August 24, 2021

Chambers, Hon. Nancy Hershey Lord
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, NY 11201

Re:             Ranti Azeez-Taiwo AKA Ranti Taiwo
Case No.        16-44215-nhl
Loan No.        ***3573

Dear Hon. Nancy Hershey Lord,

        Please allow this letter to serve as a written status report, submitted on behalf of Select Portfolio
Servicing, Inc. (the "Secured Creditor") pursuant to the Eastern District of New York Loss Mitigation Program
Procedures.

         Our firm received financial document submission on August 17, 2021 and forwarded to the secured
creditor for review. The secured creditor is reviewing the documents and upon completion of the review,
additional documents may be requested to proceed with the loss mitigation review.

        If there are any questions, please feel free to contact me directly at 347-633-5361.

                                                          Very truly yours,

                                                          <<SIGGEN12>>||SIGTYPE0ENDSIGTYPE||

                                                          By:     /s/: Marie Nicholson, Esq.
                                                                    Attorney


cc.     ECF and Email


        David Doyaga, Jr.
        Debtor Attorney
        E-Mail: doyagalaw@gmail.com
